O’NIELL, C. J.
This is one of the cases referred to in our opinion handed down to-day in State ex rel. Civello v. City of New Orleans (No. 25566) 97 South. 440.1 It is a mandamus proceeding to compel the municipal authorities to issue to relator a permit to establish a drive-in filling station, for the accommodation of automobiles, on his lot on Esplanade avenue and Broad street. The establishment of the business on Esplanade' avenue, anywhere between Decatur street and Bayou St. John, is forbidden by Ordinance No. 5706, C. C. S. Eor that reason, the civil district court rejected relator’s demand. He has appealed. The issues are the same that were decided to-day in Civello’s Case. Eor the reasons given in that case, the judgment appealed from is affirmed, at appellant’s cost.
ROGERS, J., takes no part

Ante, p. 271.